946 F.2d 1564
292 U.S.App.D.C. 84
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Syed Arshad HASAN, Appellant,v.Edwin A. MEESE, III, Former Attorney General, et al.
No. 89-5444.
United States Court of Appeals, District of Columbia Circuit.
April 11, 1991.

Before D.H. GINSBURG, SENTELLE and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of this court's order to show cause and appellant's failure to respond thereto, it is


2
ORDERED that the order to show cause, issued July 16, 1990, be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that the order of the district court, filed October 31, 1989, dismissing appellant's complaint, be summarily affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.